Case: 1:19-cv-00489-DRC-KLL Doc #: 28 Filed: 08/18/20 Page: 1 of 3 PAGEID #: 282




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 ROBERT WILLIAMS,

              Plaintiff,                      Case No. 1:19-cv-489
                                              JUDGE DOUGLAS R. COLE
       v.                                     Magistrate Judge Litkovitz

 STEVEN WILLIAMS,

              Defendant.

                              OPINION AND ORDER

      This cause comes before the Court on the Magistrate Judge’s May 8, 2020,

Report and Recommendation (“R&R”) (Doc. 25) recommending that this Court deny

Plaintiff Robert Williams’ (“Williams”) motion for default judgment (Doc. 12) and

“Writ Subpoena in Forma Pauperis” (Doc. 16). The R&R advised both parties that a

failure to object within the 14 days specified by the R&R may result in forfeiture of

rights on appeal, which includes the right to District Court review. (See R&R, Doc.

25, #268). Within that two-week period, Williams filed what the Clerk’s Office labeled

as an objection to the R&R. In reality, though, the entirety of the “objection” was that

Williams filed a scanned copy of the R&R, on which he wrote by hand:

      Litkovits – NEGATIVE AVERMENT (WRONG VENUE)
      Refused for Cause without
      Dishonor without bonafide
      signatures by Defendant
      (UCC 3-501)

and then included his signature underneath this message. (See Doc. 27).
Case: 1:19-cv-00489-DRC-KLL Doc #: 28 Filed: 08/18/20 Page: 2 of 3 PAGEID #: 283




      Unfortunately, Williams’ short, cryptic message does not clearly identify for

the Court the part of the R&R to which Williams objects, nor the specific grounds for

the objection. Federal Rule of Civil Procedure 72 requires objections to be “specific,”

and only obligates the District Court to conduct a de novo review of the “part of the

magistrate judge’s disposition that has been properly objected to.” See Fed. R. Civ. P.

72(b)(2)–(3). An objection which is not “clear enough to enable the district court to

discern those issues that are dispositive and contentious,” is insufficient to trigger

the need for an exhaustive de novo review of the Magistrate Judge’s Report. Miller v.

Currie, 50 F.3d 373, 380 (6th Cir. 1995). As a result, the Court is not obligated to

conduct a de novo review.

      Nevertheless, out of fairness to Williams, who is proceeding pro se, the Court

conducts such a review. That does not change the outcome, however, as the Court

agrees with the Magistrate Judge’s assessment. It appears, for all intents and

purposes, that Williams’ “Explanation Sheet for Commercial Affidavit in Support of

Commercial Lien” is, as the Magistrate Judge found, a motion for default judgment.

(See Doc. 12). And, in Williams’ “Writ Subpoena in Forma Pauperis,” it appears, as

the Magistrate Judge concluded, that he moves the Court for a subpoena pursuant to

42 U.S.C. § 1983 because the Defendant is supposedly currently in default in this

lawsuit. (See Doc. 16; see also R&R at #266). The problem for Williams, though, is

that he did not first ask for an entry of default from the clerk, as Federal Rule of Civil

Procedure 55(a) requires as a prerequisite to a default judgment. Nor does it appear

that the Defendant, who has filed an answer, is in default. Because the Defendant is



                                            2
Case: 1:19-cv-00489-DRC-KLL Doc #: 28 Filed: 08/18/20 Page: 3 of 3 PAGEID #: 284




not in default, Williams is not entitled to a default judgment, nor to the issuance of

the requested subpoena. (See R&R at #266–67).

      Accordingly, the Court ADOPTS the Magistrate Judge’s R&R (Doc. 25) and

DENIES both Williams’ motion for default judgment (Doc. 12) and “Writ Subpoena

in Forma Pauperis” (Doc. 16).

      SO ORDERED.


August 18, 2020
DATE                                          DOUGLAS R. COLE
                                              UNITED STATES DISTRICT JUDGE




                                          3
